DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first engagement part, the second engagement part, and the cooperation of the first engagement part and the second engagement part that limit rotation as recited in claim 2; and the hole or slot that is the second engagement part and the protrusion or block that is the first engagement part as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 6 is objected to because of the following informalities: in line 11 “press against to the mount” should read --press against the mount--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 2 and 3 the specification does not describe how the first engagement part and second engagement part are attached or connected or formed on the first and second .  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the handle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pham et al. (US patent application publication 2020/0375054) (hereinafter Pham).
Regarding claim 1, Pham discloses a server device, comprising: a chassis (100); a first hard disk drive frame (front HDD frame shown in Fig. 2), fixed on the chassis, the first hard disk 
Regarding claim 10, Pham discloses further comprising a third hard disk drive frame (1610, see Fig. 16) that is pivotally disposed to the chassis and movable between an in-use position and a inclined position, wherein the third hard disk drive frame has at least one third opening (visible in Fig. 16), when the third hard disk drive frame is in the in-use position, the at least one third opening of the third hard disk drive frame is covered by the second hard disk drive frame, when the third hard disk drive frame is in the inclined position, the at least one third opening of the third hard disk drive frame is exposed to the outside (Fig. 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Chou et al. (US patent application publication 2010/0107368) (hereinafter Chou).
Regarding claim 2, Pham discloses a server device further comprising a pivotable assembly, wherein the pivotable assembly comprises a first mount part (300), a second mount part (303) and a shaft (306), the shaft is disposed through the first mount part and the second mount part (Figs. 3-4), the first mount part is fixed to the chassis, the second mount part is fixed to the second hard disk drive frame (Figs. 3-4).  
Pham does not disclose the first mount part has a first engagement part, the second mount part has a second engagement part, when the first mount part is pivoted relative to the second mount part, the cooperation of the first engagement part and the second engagement part limit the angle of rotation between the first mount part and the second mount part.  
Chou teaches a pivotable assembly wherein a first mount part has a first engagement part (13), a second mount part has a second engagement part (231), when the first mount part is pivoted relative to the second mount part, the cooperation of the first engagement part and the second engagement part limit the angle of rotation between the first mount part and the second mount part ([0012]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Pham wherein the first mount part has a first engagement part, the second mount part has a second engagement part, when the first mount part is pivoted relative to the second mount part, the cooperation of the first engagement part and the second engagement part limit the angle of rotation between the first mount part and the second mount part in view of Chou’s teaching, because this arrangement would have determined the rotatable angle of the first mount part relative to the second mount part as taught by Chou in [0012].      
Regarding claim 3, Pham, as modified, teaches a server device wherein one of the first engagement part and the second engagement part is a hole or slot (Chou: 231), and another one of the first engagement part and the second engagement part is a protrusion or block (Chou: 13) that can be engaged with and movable in the one of the first engagement part and the second engagement part.
Regarding claim 4, Pham, as modified, teaches a server device further comprising an elastic component (503), wherein the chassis has a bearing surface, the second hard disk drive frame has a bottom surface, the bottom surface faces toward the bearing surface of the chassis, 
Regarding claim 5, Pham, as modified, teaches a server device wherein the elastic component is a conical coil spring (503).
Regarding claim 6, Pham, as modified, teaches a server device further comprising at least one releasing assembly (118), wherein the second hard disk drive frame further has at least one engagement protrusion, the at least one releasing assembly comprises a mount (706), a releasing part (700) and a restoring component (712), the mount is disposed on the chassis, the releasing part has a latching portion (703) that is movable relative to the mount between an engagement position (Fig. 7B) and a released position, when the releasing part is in the engagement position the at least one engagement protrusion of the second hard disk drive frame is stopped from moving by the latching portion so that the second hard disk drive frame is maintained in the in-use position, when the releasing part is in the released position, the latching portion of the releasing part is moved away from the at least one engagement protrusion so as to allow the second hard disk drive frame to move to the inclined position, two opposite ends of the restoring component respectively press against to the mount and the releasing part so as to constantly force the releasing part to move towards the engagement position (see Figs. 7A, 7B & [0041-0044]).
Regarding claim 7, Pham, as modified, teaches the server device as claimed.  Pham, as modified, does not teach wherein quantities of the at least one releasing assembly and the at least one engagement protrusion are two, the two releasing assemblies are respectively located on two opposite sides of the chassis, and the two engagement protrusions are respectively located on two 
Regarding claim 8, Pham, as modified, teaches a server device wherein the handle further has a supporting portion that is located closer to the bearing surface of the chassis than the latching portion, the second hard disk drive frame further has at least one protrusion (800) that is located closer to the bearing surface of the chassis than the at least one engagement protrusion, when the second hard disk drive frame is in the inclined position and the releasing part is in the engagement position, the at least one protrusion of the second hard disk drive frame is located between the latching portion and the supporting portion of the releasing part so that the second hard disk drive frame is maintained in the inclined position (Figs. 8A, 8B & [0045-0048]).
Regarding claim 9, Pham, as modified, teaches the server device as claimed.  Pham, as modified, does not teach wherein quantities of the at least one releasing assembly and the at least one protrusion are two, the two releasing assemblies are respectively located on two opposite sides of the chassis, and the two protrusions are respectively located on two opposite sides of the second hard disk drive frame.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Pham, as previously modified, wherein quantities of the at least one releasing assembly and the at least one protrusion are two, the two releasing assemblies are respectively located on two opposite sides of the chassis, and the two protrusions are .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637